Citation Nr: 0821615	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  04-14 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increase in the 30 percent evaluation 
currently assigned for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1972 to July 1975.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 decision by the 
RO which, in part, denied an increased rating for the 
veteran's PTSD.  A videoconference hearing before the 
undersigned member of the Board was held in October 2006.  
The Board remanded the appeal for additional development in 
January 2007.  

As noted in the January 2007 remand, the Board referred the 
issue of entitlement to a total rating for compensation 
purposes based on individual unemployability (TDIU) to the RO 
for appropriate development.  However, it does not appear 
that any action was undertaken.  Therefore, the matter is 
again brought to the attention of the RO for appropriate 
action.  

Finally, as directed in the January 2007 Board remand, the 
veteran was provided with a statement of the case for the 
issue of entitlement to an evaluation in excess of 20 percent 
for his left ankle disability in February 2008.  The veteran 
was also informed that he must file a substantive appeal 
within 60 days in order to perfect an appeal on this issue.  
However, no further correspondence was received concerning 
this matter.  Therefore, the issue is not in appellate status 
and will not be addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's symptoms for PTSD more nearly approximate 
the degree of occupational and social impairment contemplated 
by a 50 percent schedular rating, and no higher.  


CONCLUSION OF LAW

The criteria for an increased evaluation to 50 percent, and 
no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Part 4, 
Diagnostic Codes 9411-9440 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim, a letter dated in 
April 2003 fully satisfied the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Additional letters concerning VA's duty to 
assist under VCAA were sent to the veteran in January and 
March 2006, and February 2007.  The claim was readjudicated, 
and a supplemental statement of the case (SSOC) was 
promulgated in February 2008.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that a statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

The Board notes further, however, that for an increased-
compensation claim, § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

Here, the veteran was notified by VA to submit evidence which 
showed that his service-connected psychiatric disorder had 
worsened and the effect his disability had on his daily 
activities.  Further, the diagnostic code under which the 
veteran's PTSD is rated includes criteria demonstrating a 
noticeable worsening of symptoms and the effect it has on his 
employment and daily life.  Also, the veteran testified as to 
the effect that his psychiatric symptoms had on his daily 
activities at the personal hearing in October 2006.  Thus, to 
the extent that the VCAA notice in this case is deemed to be 
deficient under Vazquez-Flores, based on the communications 
sent to the veteran and his representative over the course of 
this appeal, he clearly has actual knowledge of the evidence 
he is required to submit in this case and based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what is 
needed to prevail.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).  
Under the circumstances of this case, the Board finds that 
the veteran is not prejudiced by moving forward with a 
decision on the merits at this time.  

The veteran's service medical records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  The veteran testified at a hearing 
before the undersigned member of the Board at the RO in 
October 2006, and was afforded two VA psychiatric 
examinations during the pendency of the appeal.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, supra (finding that even though the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim, and the error 
was harmless).  Additionally, there has been no prejudice to 
the veteran in the essential fairness of the adjudication.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Law and Regulations

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2007).  However, when the current appeal 
arose from the initially assigned rating, consideration must 
be given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board finds that 
staged ratings are not appropriate in this case.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

Where PTSD causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is assigned.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  

Factual Background &Analysis

Initially, the Board notes that the veteran was found to be 
totally disabled by the Social Security Administration (SSA) 
in March 2004, effective from February 1, 2003, based on 
multiple psychiatric disorders, including affective disorder, 
anxiety-related disorders, personality disorder, and 
substance abuse disorder.  Notably, the SSA did not evaluate 
the veteran and relied primarily on a February 2003 and July 
2003 VA medical reports in reaching its conclusion that the 
veteran was totally disabled.  The Board notes that February 
2003 VA report was actually an outpatient note by a clinical 
nurse, and that the VA examiner in July 2003 found the 
veteran's psychological test scores invalid due to over 
exaggeration of symptoms.  

In any event, while the Board has considered the SSA 
decision, any decision concerning the severity of a service-
connected disability by VA must be based on application of VA 
laws and regulations.  In this case, a review of the actual 
VA treatment records during the pendency of this appeal does 
not reflect a severity of PTSD symptoms, alone, to the degree 
contemplated by a 100 percent schedular evaluation.  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 50 percent or greater at any time during the pendency of 
this appeal.  38 C.F.R. § 4.130 (2007).  

It must be remembered that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  The percentage ratings are intended, as 
far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 C.F.R. § 4.1 (2007).  

In this case, the veteran's psychiatric picture is 
complicated by several factors including a history of 
polysubstance abuse, multiple psychiatric diagnoses, and his 
tendency to exaggerate his symptoms, as evidence by test 
results from several VA psychological evaluations.  The 
veteran's complaints and the mental status findings on VA 
examinations and outpatient notes during the pendency of this 
appeal were not materially different.  While the veteran 
reported ups and downs of depression, mood changes, and 
isolative behavior, the medical reports showed that he was 
consistently alert and well oriented, and that his speech was 
always coherent and goal directed.  There was no evidence of 
gross cognitive impairment or any true suicidal or homicidal 
ideations, and the veteran interacted and related 
appropriately with all of his healthcare providers and 
examiners.  

On VA psychiatric examination in July 2003, the examiner 
indicated that he reviewed the veteran's VA medical records 
and past psychological tests, but that the claims file was 
not available.  The records showed that the veteran was seen 
on an outpatient basis about once a month since February 
2003, and that his condition was reported as "stable" and 
that he was symptomatically better since he stopped using 
drugs in 2000.  The veteran appeared somewhat somber with 
blunted affect, but with no clear suicidal or homicidal 
ideations or evidence of psychosis.  The veteran reported 
that his PTSD symptoms worsened after he stopped his drug use 
in 1999, but that his medications had helped him to "stay 
level and deal with things."  He reported that he remarried 
about two years earlier and had a good relationship with his 
wife and her two children.  He denied any domestic violence 
and said that he did not have any social interactions outside 
of the family.  He liked to bowl and play basketball, but was 
not able to engage in physical activities anymore due to 
arthritis.  On mental status examination, the veteran was 
well oriented, but reported that he was depressed over his 
physical appearance, lack of money and not being satisfied 
with himself.  Although he reported some memory problems, the 
examiner noted that his only memory lapse was difficulty 
remember the names of his VA care-givers.  

The examiner indicated that the veteran's current 
psychological tests scores were consistent with gross 
exaggeration of symptoms, and that his test scores on an 
earlier evaluation in 1999 were similarly invalid and 
consistent with symptom accentuation.  In comparison, his 
scores on psychological tests in 1992 and 1993 were quite 
different and reflected considerable denial of symptoms, and 
even possible manic trends.  In fact, he noted that the 
veteran's scores on the earlier evaluations were not 
consistent a diagnosis of PTSD.  The diagnoses included 
depressive disorder, not otherwise specified, PTSD, and 
personality disorder.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 55, due to moderate 
symptoms and not seeking employment, and commented that he 
was reluctant to offer an opinion without having the claims 
file to review.  

When examined by VA in June 2007, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the veteran's complaints, medical history, and 
clinical findings.  The veteran reported that he had a good 
relationship with his wife and denied any domestic violence.  
He had no friends and spent most of the time in his basement 
watching TV.  He said he was no longer able to engage in 
physical activities due to pain in his legs.  He reported 
that he stopped taking his medications about three months 
earlier out of frustration and anger, and was tired of being 
told that his medications would make him better when they had 
not.  He reported nightmares of the car accident one to two 
times a week and intrusive recollections "just about 
everyday."  

On mental status examination, the veteran was casually 
dressed with satisfactory hygiene, and was cooperative 
throughout the interview.  His speech was within normal 
limits and there was no evidence of a thought disorder or 
delusions.  The veteran reported auditory and visual 
hallucinations and said that he heard two to three different 
voices commanding him to do things.  The veteran's affect was 
constricted, and he described his mood as "bad."  There was 
no evidence of mania.  

The examiner noted that the veteran's psychological test 
scores on the Mississippi Scale for combat-related PTSD had 
increased from his scores in 2003, and were around the 
average for test scores for combat veterans.  His scores on 
the validity scales of MMPI-2 indicated exaggeration of 
psychopathology and were technically invalid.  He noted that 
persons with similar scores were typically attempting to 
appear worse than they were in fact and were feigning some 
symptoms of psychopathology.  The examiner commented that it 
was difficult to determine the veteran's current status on 
diagnostic criteria or level of symptom severity given his 
exaggeration and profile invalidity, without resorting to 
speculation.  Therefore, he offered the diagnosis and GAF 
score from the most recent outpatient note in November 2006, 
which included mood disorder, not otherwise specified with 
psychotic features and PTSD.  The GAF score was 45.  

As indicated above, the clinical findings on the two VA 
examinations and the few outpatient notes that included 
mental status findings during the pendency of the appeal, 
were not materially different.  Despite the veteran's 
reported symptoms of depression, sleep disturbance, 
nightmares, and avoidance behavior, the mental status 
findings showed that he was cooperative, alert, and well 
oriented.  His memory was intact and his speech was coherent, 
logical, and goal directed.  There was no evidence of true 
suicidal or homicidal ideations.  The records showed that the 
veteran married a woman with two teenage children in 
September 1991, and that despite his mood changes and 
apparent desire to keep to himself, he maintains a good 
relationship with his family.  

The Board has attempted to obtain a clear picture of the 
veteran's psychiatric status as to the severity of his PTSD 
symptomatology on at least two occasions during the pendency 
of this appeal.  However, the veteran's failure to provide 
accurate and reliable responses on psychological examinations 
rendered his scores invalid, and raises serious questions as 
to the true severity of his service-connected PTSD, alone.  
Further, the veteran's multiple psychiatric diagnosis 
notwithstanding, the objective findings on mental status 
examinations were not shown to be significantly disabling, in 
total.  That is, while the veteran has several psychiatric 
diagnoses, including PTSD, the mental status findings, even 
if attributed to his service-connected PTSD, were not shown 
to be more than moderately disabling.  Given the veteran's 
inconsistent and exaggerated response profile on 
psychological evaluations, the Board declines to place any 
significant probative weight on the GAF scores rendered on 
the outpatient notes.  The fact that the objective mental 
status findings on the outpatient notes were inconsistent 
with the assigned GAF scores of 45, suggests that the scores 
were based largely on the veteran's self-described symptoms.  
Given the foregoing, the Board finds that significant 
reliance on the scores is not appropriate.  

On the other hand, the Board does not discount the effect of 
the veteran's symptoms of sleep disturbance, avoidance 
behavior, and depression on his daily life.  The records 
showed that he has difficulty interacting with people outside 
his immediate family, and that he apparently displays periods 
of frustration and mood disturbance.  The fact that he showed 
some improvement in dealing with his symptoms with medication 
does not diminish the degree of his psychiatric impairment.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
more closely approximates the criteria for a 50 percent 
schedular rating, and no higher.  

However, the evidence does not show that the veteran's 
symptomatology was reflective of the severity and persistence 
to warrant an evaluation in excess of 50 percent under the 
criteria discussed above.  The veteran does not demonstrate 
occupational and social impairment due to symptoms related to 
PTSD, such as, obsessional rituals which interfere with 
routine activities; intermittent, illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, or an 
inability to establish and maintain effective relationships.  




ORDER

An increased schedular evaluation of 50 percent, and no 
greater, for the veteran's PTSD is granted, subject to VA 
laws and regulation concerning payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


